Case: 13-13815   Date Filed: 12/05/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13815
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:12-cr-00319-TCB-LTW-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ROSA PINEDA SANCHEZ,
a.k.a. Rosie,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (December 5, 2014)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-13815     Date Filed: 12/05/2014   Page: 2 of 2


      Vernon Smith, appointed counsel for Rosa Pineda Sanchez in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sanchez’s conviction and

sentence are AFFIRMED.




                                          2